Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicants amendment filed on 12/17/21 is acknowledged. 


2.  Claims  1-2,  4-10, 12-18, 20, 21, 23-25 are pending. 


3. Claims  7, 8, 12-18 and 21  stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1, 2, 4-6 , 9,10, 20, 23-25  read on the composition comprising a first substance which is capable to stimulate T cells a second substance which is capable to stimulate NK cells , LPS and urea are under consideration in the instant specification.


4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  Claims  1, 2,4-6, 9, 10, 20, 23-25  are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2010115984, US Paten 9,850464, WO 2009007222 , US Patent Application 20100278873 US Patent 8,454,972 and newly cited  US Patent 7378234, for the same reasons set forth in the previous Office Action mailed on 09/22/21.


Applicant’s arguments filed on 12/17/21 have been fully considered but have not been foud convincing.



The Examine reiterated his position that that the instant claims are drawn to the product, i.e. a composition comprising 3 substances not a method for testing the ability of memory T cell to produce clinically relevant messenger substances. 

It  is  also noted that during patent examination, the pending claims must be "given the broadest reasonable interpretation  consistent with the specification."  See MPEP  2100.    Thus, when claim 1 is given its broadest reasonable interpretation, it read on a composition comprising:
a first substances which is capable to stimulate T cells
a second substance which is capable to stimulate NK cells
a third substance which is LPS and urea.

  As acknowledged by applicant , the  prior art teaches that each of said substances has been used for stimulating the immune cells. Thus, it is the Examiner’s position that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine all substances together. Thus, though the criteria for selecting peptides might be different in the prior art and instantly claimed, each of  recited in prior art peptide pools comprising 15 or more peptides are capable of stimulating T cells as claimed in claim 1.

Moreover, as is evidence from WO2013185165, WO2014152233, WO2013172926 a peptide pool comprising  combination of peptide derived from at least two different viruses including influenza virus, Epstein-Barr virus and cytomegalovirus was well know to be more effective  for stimulating T cells be  and was routinely use. 

Thus, the Examiner reiterated his position that said references are used to show that peptide pool comprising 15 or more peptides derived from different species for stimulating T cells are well known to one of ordinary skill in the art before the effective filing date of the claimed invention and thus it would be conventional and within the skill of the art to use a peptide pool comprising  combination of peptide derived from at least two different viruses including influenza virus, Epstein-Barr virus and cytomegalovirus for T cell stimulation.


As has been stated previously, US Patent ‘234 teaches a peptide  pool comprising peptide derived from various viral antigens which are capable to stimulate T cells.  US Patent ‘234 teaches that said  peptide pool comprises at least 15 peptides.  US Patent ‘234 teaches that said peptides can  comprise different amino acid sequences, can be  of different length (size) , can be derived from different species( see entire document paragraphs 21, 24, 28, 33 and 40 in particular).

  
US Patent ‘972 teaches a composition  for stimulating T cells, comprising a peptide pools, wherein peptide derived from various viral antigens. US Patent ‘972 teaches that said  peptide pool comprises at least 15 peptides.  US Patent ‘972 teaches that said peptides can  comprise different amino acid sequences, can be  of different length (size) , can be derived from different viruses and well known in the art   ( see entire document, Abstract and paragraphs 71, 73,   153,162, 175, 202).


WO’ 984 teaches a composition  for stimulating immune cells comprising LPS in combination with urea. ( see entire document)

US Patent’ 464  teaches a composition  for stimulating immune cells comprising LPS in combination with urea. ( see entire document, paragraph 111 in particular).

WO’ 222 teaches a composition  for stimulating immune cells comprising CpG oligodeoxynucleotide in combination with anti-CD3 antibody ( see entire document)

US Patent Aplication’ 873  teaches a composition  for stimulating immune cells comprising CpG oligodeoxynucleotide in combination with anti-CD3 /anti-CD28 antibody ( see entire document, paragraph 0141 in particular)

Thus,  it would have  been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention  to use peptide pool comprising 15 or more peptides in combination with  CpG oligodeoxynucleotide and anti-CD3/anti-CD28 antibody to the composition comprising LPS and  urea with a reasonable expectation of success because the prior art suggests  that each of these compounds  can be used for activation/stimulation of immune cells. 


“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). 

Claims  5,6, 20, 23-25 are  included because it would be conventional and within the skill of the art to : (i) determine the optimum concentration of LPS and urea to be used: (ii) substances in addition to CpG oligodeoxynucleotide and anti-CD3/CD28 antibody to be used to stimulate T cellsand NK cells  (iii) sources  and optimal size of peptides in peptide pool . Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A. 

It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

6. No claim is allowed.


7. THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644